DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 1/19/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 4, 6-9, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (TW M485704, as evidenced by its Machine Translation) in view of Mack (US 5724746).
Regarding the above claims, Qiu teaches a dental measurement device (see Figs. 1-8), comprising: a vertical orientation rod (10) to (capable of) align with a sagittal midline reference plane of a patient; a baseline orientation frame (50) coupleable to the vertical orientation rod to (capable of) align with one or more of an eye feature and an ear feature of the patient to define a horizontal reference plane of the patient (see Figs. 1-8), wherein the baseline orientation frame includes lateral extension bars (e.g. bars 53) which extend away from the vertical orientation rod along a width of a head of the patient to align with (capable of) an exocanthion of the patient (capable of being used as such; see Figs); a bite plate (30) configured to be held in a mouth of the patient; and a nose extension arm (32/33) for coupling the bite plate to the vertical orientation rod.
Qiu additionally discloses wherein the nose extension arm has a length sufficient to position the vertical orientation rod beyond a tip of a nose of the patient (see Figs; in order to fit on the face; per claim 4); wherein the bite plate is movable relative to the vertical orientation rod (see Figs. 4-5; per claim 6); wherein the bite plate is translatable relative to the vertical orientation rod (see Fig. 4; laterally, per claim 7); wherein the bite plate is rotatable relative to the vertical orientation rod to facilitate recording a frontal 
Mack, however, teaches a dental measuring device (see Figs. 1-2) comprising a baseline orientation frame having lateral extension bars (20) and side extension bars (21) extending rearward from the lateral extension bars and capable of defining a horizontal reference plane and capable of aligning with an otobasion superius of the patient (see Figs. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Qiu to include Mack’s side extension bars extending from the lateral extension bars, as such modification would provide additional support of the device on the patient via the ears or with a connection to additional components, the connection with the additional components providing additional measurements and data to the practitioner.  
Claims 5, 14-18, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Mack, as combined above, further in view of Kois et al (US 6582931 B1).
Regarding claims 14-15, Qiu/Mack discloses all the features of the claimed invention, including a second fox plane frame (40) movably coupled to the vertical orientation rod to facilitate posteriorly recording the occlusal plane of the patient (capable of being used as such; capable of being aligned therewith and recorded using a camera), but does not teach a first fox plane frame as required.  
Kois et al, however, teaches a dental measurement device (see Fig. 11), having a bite plate (14/34/36) connected by a nose extension arm (16) to a vertical rod (28) and a first fox plane frame (18) coupled to the bite plate (at the level of the bite plate) and coupled to the vertical orientation rod to facilitate recording an occlusal plane of the patient (capable of being used as such).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Qiu/Mack to include Kois’ teaching of providing a first fox plane frame, as such modification would allow for improved visualization of the measurement and orientation of the occlusal plane.  It is noted that should the device of Qiu/Mack be modified with the fox plane frame of Kois, as explained above, the first fox plane frame would be proximate the horizontal orientation rod (since it would be at the same level as/connected with the bite plate, see Kois) and below the second fox plane frame as required.  
Regarding claims 5 and 16, Qiu/Mack (regarding claim 5) and Qui/Mack/Kois, as combined above (regarding claims 14-15), does not teach wherein the device comprises a level coupled to the nose extension arm (claim 5) or the first fox plane frame (claim 16) as required.  
Kois, however, further states that a level gauge can be placed on the dental measurement device at either the bite plate or first fox plane frame (e.g. analyzer bow; 
Regarding claims 17-18 and 29, according to an alternate interpretation, Qui/Mack does not teach wherein the bite plate comprises an arch portion and an occlusal plate fixedly coupled to the arch portion, or wherein the occlusal plate is coupleable to the arch portion while in a patient’s mouth and further includes at least one center tab with a center indicator defining a midline of a patient as required.  
Kois et al, however, teaches a dental measurement device (see Fig. 1) comprising a bite plate (14/34/36) comprising an arch portion (14) with an occlusal plate (34/36) fixedly coupleable to the arch portion (see Fig. 1 and col 4, lines 46-62), wherein the occlusal plate is coupleable to the arch portion while in a patient’s mouth (e.g. plate can be bitten down to fully/partially engage plate to arch portion, if so desired), and further includes at least one center tab (portion of occlusal plate 34 proximal of 40; located centrally along the midline) with a center indicator (44) capable of defining a midline of a patient (see Fig. 2).  Therefore, it would have been obvious to one of 
Regarding claim 31, Qiu/Mack, as combined above in regards to claim 1, does not teach raised reference rings on each of the side extension arms as required.  
Kois, however, teaches a dental measurement device having measurement arms (24) with raised reference rings (28) located thereon (see Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Qiu/Mack, as combined above, to include Kois’ use of raised reference rings on measurement arms, as such modification would allow a desired position or measurement to be easily indicated or marked.  Qiu/Mack/Kois, as combined above, does not explicitly teach providing the rings on each of the side extension arms, however, it is noted that such modification would merely involve a rearrangement of known parts of the device, which has been held to be within the skill of the ordinary artisan.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Qiu/Mack/Kois, as combined above, to include the reference rings on each of the side extension arms, as such modification would merely involve a rearrangement of known parts of a device for the same function (see Kois), which has been held to be within the skill of the ordinary artisan (see MPEP 2144.03(VI)(C)).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Mack, as combined above, in view of Hammond et al (US 7601000 B1).
Regarding claims 10-12, Qiu/Mack discloses wherein the nose extension arm comprises at least one joint (as explained above), but does not teach wherein the joint is a ball and socket joint configured for rotating the plate relative to the vertical orientation rod parallel to the sagittal midline reference plane, horizontal plane and frontal plane as required. 
Hammond et al, however, teaches a dental measurement instrument (see Figs. 2a-b) comprising a bite plate (30) with a nose extension arm (46/48/60) connected to a vertical rod (22), wherein the nose extension arm comprises a ball and socket joint (48/58) allowing rotation in all degrees of freedom.  Therefore it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Qiu/Mack to include Hammond’s ball and socket joint, as such modification would allow improved adjustability, positioning and measuring of the bite plate relative to the rest of the device.  It is noted that should the device of Qiu/Mack be modified to include Hammond’s ball and socket joint, as explained above, the joint would be configured to rotate the bite plate relative to the vertical rod parallel to the sagittal midline, horizontal and frontal planes, as best understood by the Examiner. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Mack, as combined above, further in view of Kuo (US 2014/0170583 A1).
Regarding claim 30, Qiu/Mack, as combined above, does not explicitly teach wherein each of the side extension arms include reference markings along a length thereof and the vertical orientation rod includes vertical reference markings as required. 
Kuo, however, teaches a dental measurement device (see Figs. 1-2), comprising vertical and horizontal side members extending in the x, y and z planes, all having reference markings thereon (see 158 and 136  for example, Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Qiu/Mack, as combined above, to include Kuo’s use of reference markings on horizontal (side) and vertical arms, as such modification would allow for a numerical indexing of the measurements for improved reproducibility thereof, and improved accuracy of the final prosthetic.
  Response to Arguments
Applicant's arguments filed 1/19/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 4547154 teaches a similar dental measuring device comprising raised reference rings (38) on lateral side extension arms (see Fig. 4-5).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/EDWARD MORAN/Primary Examiner, Art Unit 3772